[Cite as State v. Tupuola, 2021-Ohio-2577.]


                                          COURT OF APPEALS
                                      MUSKINGUM COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                 :   JUDGES:
                                                  :
                                                  :   Hon. Craig R. Baldwin, P.J.
           Plaintiff-Appellee                     :   Hon. William B. Hoffman, J.
                                                  :   Hon. Patricia A. Delaney, J.
    -vs-                                          :
                                                  :   Case No. CT2020-0056
                                                  :
    CASSANDRA A. TUPUOLA                          :
                                                  :
                                                  :
           Defendant-Appellant                    :   OPINION


  CHARACTER OF PROCEEDING:                            Appeal from the Muskingum County
                                                      Court of Common Pleas, Case No,
                                                      CR2020-0195



  JUDGMENT:                                           AFFIRMED




  DATE OF JUDGMENT ENTRY:                             July 27, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                           For Defendant-Appellant:

    RONALD L. WELCH                                   BRAIN W. BENBOW
    MUSKINGUM COUNTY PROSECUTOR                       BENBOW LAW OFFICES LLC
                                                      265 Sunrise Center Dr.
    TAYLOR P. BENNINGTON                              Zanesville, OH 43701
    ASSISTANT PROSECUTOR
    27 North 5th St., P.O. Box 189
    Zanesville, OH 43702-0189
[Cite as State v. Tupuola, 2021-Ohio-2577.]


 Delaney, J.

         {¶1}     Defendant-Appellant Cassandra A. Tupuola appeals the November 17,

 2020 sentencing entry of the Muskingum County Court of Common Pleas.

                               FACTS AND PROCEDURAL HISTORY

                                              Indictment

         {¶2}     On May 6, 2020, the Muskingum County Grand Jury indicted Defendant-

 Appellant Cassandra A. Tupuola on the following charges:

         1. Attempted Murder, a first-degree felony in violation of R.C. 2923.02(A), with a

         firearm specification and drive-by specification;

         2. Felonious Assault, a second-degree felony in violation of R.C. 2903.11(A)(2),

         with a firearm specification and drive-by specification;

         3. Improper Handling of a Firearm in a Motor Vehicle, a fourth-degree felony in

         violation of R.C. 2923.16(A);

         4. Improper Handling of a Firearm in a Motor Vehicle (Loaded), a fourth-degree

         felony in violation of R.C. 2923.16(B);

         5. Discharging a Firearm at/over a Roadway, a third-degree felony in violation of

         R.C. 2923.162(A)(3), with a firearm specification;

         6. Endangering Children, a first-degree misdemeanor in violation of R.C.

         2919.22(A);

         7. Endangering Children, a first-degree misdemeanor in violation of R.C.

         2919.22(A); and

         8. Tampering with Evidence, a third-degree felony in violation of R.C.

         2921.12(A)(1), with a firearm specification.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


          {¶3} Tupuola was arraigned on May 13, 2020 and entered a not guilty plea to all

 charges.

          {¶4} Counsel for Tupuola filed a Suggestion of Incompetence to Stand Trial and

 requested a mental evaluation. After the evaluation and competency hearing, the trial

 court found Tupuola competent to stand trial. (Judgment Entry, July 31, 2020). Trial was

 scheduled for September 17, 2020 but on September 9, 2020, the trial court issued a

 judgment entry stating a change of plea hearing would be held on September 15, 2020.

                                         Change of Plea Hearing

          {¶5} At the change of plea hearing, Tupuola withdrew her not guilty plea and

 entered a plea of guilty to three offenses:

          1. Attempted Murder, a first-degree felony in violation of R.C. 2923.02(A), with a

          firearm specification;

          6. Endangering Children, a first-degree misdemeanor in violation of R.C.

          2919.22(A); and

          7.    Endangering Children, a first-degree misdemeanor in violation of R.C.

          2919.22(A).

 The State agreed to nolle Counts 2, 3, 4, 5, 8, and the drive-by specification attached to

 Count 1 of the indictment. The parties agreed the State would make no recommendation

 as to the sentencing.

          {¶6} The State provided the four-page plea form agreement to the trial court that

 was signed by Tupuola, her counsel, and the State. (T. 4). In addition to the plea form

 agreement, there were an additional four pages submitted, which included the notice of

 a non-life felony indefinite prison term and a notice of violent offender database
[Cite as State v. Tupuola, 2021-Ohio-2577.]


 provisions. (T. 5). Counsel for Tupuola told the trial court that she had an opportunity to

 review the plea form with her client, including an explanation of the trial court’s application

 of the Reagan Tokes Act and that Tupuola would be subject to the violent offender registry

 and “the requirements of that registry including that she would need to register annually

 for a period of ten years.” (T. 6).

          {¶7} The trial court next conducted the plea colloquy. The trial court explained

 the minimum and the maximum indefinite sentence, which Tupuola responded she

 understood as “The Reagan Tokes.” (T. 7). The trial court next stated:

          THE COURT: Additionally, because of Count 1, if you plead guilty and are

          found guilty to Count 1, attempted murder, you’re also required to register

          in the violent offender database. And Miss Kinney’s addressed that with you

          also. Correct?

          THE DEFENDANT: Yes, sir.

          THE COURT: And you understand that you will be classified a violent

          offender. There’s a hearing determination. You may rebut that. It’s gone

          over – did you go over that with her?

          MS. KINNEY: Yes, Your Honor.

          THE COURT: And that there’s factors considered to rebut it. Additionally,

          there are – if you fail to register appropriately, there are consequences with

          regard to failing to register. You understand that?

          THE DEFENDANT: Yes.

          THE COURT: That could lead to new and additional prison time?

          THE DEFENDANT: Yes.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


          THE COURT: Any questions about that?

          THE DEFENDANT: No, sir.

          (T. 10-11).

          {¶8} The State provided the trial court with a recitation of the facts. (T. 16). On

 May 3, 2020 at approximately 10:41 pm, the male victim called the police department to

 report that Tupuola fired a pistol at him and his car while she was driving a green motor

 vehicle. Two bullet holes were discovered in the victim’s car seat, one near the victim’s

 back and one in the headrest. (T. 18). After she shot at him, Tupuola drove away. (T. 17).

 The police reported to Tupuola’s residence and found a green motor vehicle registered in

 her name parked at her residence. The car had a broken-out front passenger window with

 glass on the front seat, and a spent shell casing on the front passenger seat. (T. 17).

          {¶9} The police took Tupuola into custody. The police determined that Tupuola

 had her two minor children in the car when she fired the gunshots at the victim in his car.

 The police inspected Tupuola’s cell phone and discovered a video of her following the

 victim in her car. “She was in her vehicle. You can hear her children in the back of the

 vehicle. You can hear a loud bang like a gunshot being fired, and her children actually

 have a discussion with her about that loud bang at one point saying I think my ear’s broken

 out.” (T. 17).

          {¶10} At the time of the shooting, Tupuola and the victim were in a relationship,

 but the victim took his belongings and left. Tupuola was upset and followed him around

 the streets as he was driving to get away from her before she shot at him. (T. 18).

          {¶11} The trial court accepted Tupuola’s plea, found her guilty of the charges, and

 the set the matter for sentencing hearing after a presentence investigation.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


                                              Sentencing Hearing

         {¶12} The matter came on for sentencing hearing on November 9, 2020. The trial

 court first conducted the violent offender portion of the hearing:

         THE COURT: * * * Ms. Tupuola, you understand that being found guilty,

         having pled guilty and being found guilty of attempted murder, that you have

         a duty to enroll as a violent offender –

         THE DEFENDANT: Yes.

         THE COURT: -- in the State of Ohio?

         THE DEFENDANT: Yes, Your Honor.

         THE COURT: And I – I am certain Ms. Kinney went through that with you,

         but did she?

         THE DEFENDANT: Yes.

         THE COURT: And do you understand the – the duties associated with the

         necessity to enroll for 10 years?

         THE DEFENDANT: Yes, sir.

         THE COURT: And do you have any questions about that?

         THE DEFENDANT: No.

         THE COURT: You have to enroll every – after your initial enrollment you

         have to enroll annually. You must update and amend any information within

         10 days. Understand that?

         THE DEFENDANT: Yes.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


          THE COURT: You understand if you don’t follow all of these rules and

          requirements, that could lead to new and additional jail or prison time not

          even associated with this case?

          THE DEFENDANT: Yes.

          THE COURT: Any questions about any of that?

          THE DEFENDANT: No, sir.

 (T. 6-7).

          {¶13} Via sentencing entry filed November 17, 2020, the trial court sentenced

 Tupuola to the following: Count One -- a stated minimum prison term of seven years, an

 indefinite prison term of 10.5 years, and a mandatory three-year prison term on the firearm

 specification; Count Six -- six-months local incarceration; and Count Seven -- six-months

 local incarceration. The sentencing entry further stated: “Provided however, the periods

 of incarceration imposed herein shall be served concurrently with one another. The

 mandatory prison term for the gun specification shall be served prior to the stated

 minimum prison term of seven (7) years for an aggregate minimum prison term of ten (10)

 years and an aggregate indefinite maximum prison term of thirteen and one-half (13½)

 years.”

          {¶14} It is from this sentencing entry that Tupuola now appeals.

                                      ASSIGNMENTS OF ERROR

          {¶15} Tupuola raises four Assignments of Error:

          {¶16} “I. AS AMENDED BY THE REAGAN TOKES ACT, THE REVISED CODE’S

 SENTENCES FOR THE FIRST AND SECOND DEGREE QUALIFYING FELONIES

 VIOLATES THE CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF
[Cite as State v. Tupuola, 2021-Ohio-2577.]


 OHIO. APPELLANT’S SENTENCE IS CONTRARY TO LAW BECAUSE SHE WAS

 SENTENCED PURSUANT TO THE UNCONSTITUTIONAL REAGAN TOKES ACT.

 THIS ACT VIOLATES THE SEPARATION OF POWERS DOCTRINE, AS IT PLACES

 THE DECISION TO EXTEND A PRISON TERM UPON THE STATE – NOT THE TRIAL

 COURT. IT FURTHER VIOLATES DUE PROCESS IN THAT THE DECISION TO

 RESTRICT AN INDIVIDUAL’S FREEDOM IS MADE BY A JUDGE IN VIOLATION OF

 HER RIGHT TO A JURY TRIAL TO DECIDE WHETHER HER MINIMUM SENTENCE

 SHOULD BE INCREASED.

          {¶17} “II. APPELLANT RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL,

 IN    VIOLATION         OF THE         SIXTH AMENDMENT   TO THE UNITED STATES

 CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.

          {¶18} “III. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY NOT

 PERSONALLY ADDRESSING APPELLANT TO NOTIFY HER BEFORE SENTENCING

 OF THE PRESUMPTION OF THE DUTY TO ENROLL IN THE VIOLENT OFFENDER

 DATABASE, APPELLANT’S RIGHT TO FILE A MOTION TO REBUT THE

 PRESUMPTION, THE PROCEDURE AND CRITERIA FOR REBUTTING THE

 PRESUMPTION, AND THE EFFECT OF A REBUTTAL AND THE POST-REBUTTAL

 HEARING PROCEDURES AND POSSIBLE OUTCOMES.

          {¶19} “IV. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY

 SENTENCING APPELLANT TO A DISPROPORTIONATE SENTENCE.”
[Cite as State v. Tupuola, 2021-Ohio-2577.]


                                              ANALYSIS

                I. Reagan Tokes Law and Ineffective Assistance of Counsel

         {¶20} Senate Bill 201, known as the Reagan Tokes Law, became effective on

 March 22, 2019. Under the Reagan Tokes Law, qualifying first- and second-degree

 offenses committed on or after March 22, 2019 are subject to the imposition of an

 indefinite prison term. The law states the prison terms will consist of a minimum term

 selected by the sentencing judge from a range of terms described in R.C. 2929.14(A) and

 a maximum term determined by formulas described in R.C. 2929.144.

         {¶21} The Reagan Tokes Law establishes a presumptive release date at the end

 of the minimum prison term. R.C. 2967.271(B). The Ohio Department of Rehabilitation

 and Correction may rebut that presumption, however, and keep the offender in prison for

 an additional period not to exceed the maximum term imposed by the sentencing judge.

 R.C. 2967.271(C). To rebut the presumption, the ODRC must hold a hearing and

 determine whether one or more of the factors set forth in R.C. 2967.271(C)(1), (2), and

 (3) apply.

         {¶22} In her first Assignment of Error, Tupuola contends the indefinite sentencing

 scheme established by the Reagan Tokes Law, as applied in this case to Count One, is

 unconstitutional because it violates the constitutional guarantee of the right to a jury trial

 and the separation of powers doctrine. We decline to consider this Assignment of Error

 for two reasons. First, we find the issue is not ripe for our review. Second, Tupuola

 forfeited her appeal of the issue because she did not raise any constitutional challenge to

 the Reagan Tokes Law in the trial court.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


                                              Not Ripe for Review

          {¶23} This Court has previously addressed whether a challenge to the

 constitutionality of the Reagan Tokes Law is ripe for appellate review where the defendant

 has yet to serve the minimum term and yet to be subjected to the application of the

 Reagan Tokes Law. This Court has repeatedly held the issue is not ripe for review. See

 State v. Clark, 5th Dist. Licking No. 2020 CA 00017, 2020-Ohio-5013; State v. Downard,

 5th Dist. Muskingum No. CT2019-0079, 2020-Ohio-4227; State v. Manion, 5th Dist.

 Tuscarawas No. 2020 AP 03 0009, 2020-Ohio-4230; State v. Kibler, 5th Dist. Muskingum

 No. CT2020-0026, 2020-Ohio-4631, State v. Wolfe, 5th Dist. Licking No. 2020-CA-0021,

 2020-Ohio-5501; State v. Buckner, 5th Dist. Muskingum CT2020-0023, 2020-0024, 2020-

 Ohio-7017; and State v, King, 5th Dist. Stark No. 2020 CA 00064, 2021-Ohio-1636..

          {¶24} The Sixth District has reached the same conclusion in State v. Maddox, 6th

 Dist. Lucas No. CL-19-1253, 2020-Ohio-4702, and State v. Velliquette, 6th Dist. Lucas

 No. L-19-1232, 2020-Ohio-4855. Likewise, the Fourth District found the issue not ripe for

 review in State v. Ramey, 4th Dist. Washington Nos. CA 1 and 20 CA 2, 2020-Ohio-6733.

          {¶25} We note the Ohio Supreme Court has accepted a certified conflict on the

 issue of whether the constitutionally of the Reagan Tokes Law is ripe for review on direct

 appeal or only after the defendant has served the minimum term and been subject to

 extension by application of the law. See, State v. Maddox, 6th Dist. Lucas No. L-19-1253,

 2020-Ohio-4702, order to certify conflict allowed, State v. Maddox, 160 Ohio St.3d 1505,

 2020-Ohio-6913, 159 N.E.3d 1150 (Table). See also, State v. Downard, 5th Dist.

 Muskingum No. CT2019-0079, 2020-Ohio-4227, appeal accepted on Appellant's

 Proposition of Law No. II, State v. Downard, 160 Ohio St.3d 1507, 2020-Ohio-6835, 159
[Cite as State v. Tupuola, 2021-Ohio-2577.]


 N.E.3d 1507 (Table) (Sua sponte, cause held for the decision in 2020-1266, State v.

 Maddox).

          {¶26} For the reasons set forth in this Court’s prior opinions, we find Tupuola’s

 Reagan Tokes challenge is not ripe for review.

                                      Failure to Raise the Argument

          {¶27} The record in this case shows that Tupuola did not raise a constitutional

 challenge to the Reagan Tokes Law at the trial court level. The Ohio Supreme Court has

 held: “Failure to raise at the trial court level the issue of the constitutionality of a statute

 or its application, which issue is apparent at the time of trial, constitutes a waiver of such

 issue and a deviation from this state's orderly procedure, and therefore need not be heard

 for the first time on appeal.” Canton v. Schuster, 5th Dist. Stark No. 2019 CA 00115, 2020-

 Ohio-3060, 2020 WL 2616035, ¶ 29 quoting State v. Awan, 22 Ohio St.3d 120, 489

 N.E.2d 277 (1986), syllabus. The Ohio Supreme Court explained that “the question of the

 constitutionality of a statute must generally be raised at the first opportunity and, in a

 criminal prosecution, this means in the trial court.” Id. By not raising the constitutionality

 of the Reagan Tokes Law in the trial court, Tupuola waived her constitutional challenges

 to the law, and we will not consider them for the first time on appeal.

          {¶28} The Ohio Supreme Court subsequently clarified Awan, holding a court has

 the right to consider constitutional challenges in its discretion even if the argument was

 waived “in specific cases of plain error or where the rights and interests involved may

 warrant it.” Id. citing In re M.D., 38 Ohio St.3d 149, 527 N.E.2d 286 (1988), syllabus. We

 decline to exercise that discretion in this case based on our holding that a constitutional

 challenge to the Reagan Tokes Law is not ripe for our review.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


          {¶29} Tupuola’s first Assignment of Error is overruled.

                                   Ineffective Assistance of Counsel

          {¶30} For ease of discussion, we address Tupuola’s second Assignment of Error

 that she received the ineffective assistance of counsel in relation to the Reagan Tokes

 Law. Tupuola contends her trial counsel was ineffective for her failure to raise a

 constitutional challenge to the Reagan Tokes Law before the trial court.

          {¶31} To succeed on a claim of ineffectiveness, a defendant must satisfy a two-

 prong test. Initially, a defendant must show that trial counsel acted incompetently. See

 Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). In assessing such claims,

 “a court must indulge a strong presumption that counsel's conduct falls within the wide

 range of reasonable professional assistance; that is, the defendant must overcome the

 presumption that, under the circumstances, the challenged action ‘might be considered

 sound trial strategy.’ ” Id. at 689, citing Michel v. Louisiana, 350 U.S. 91, 101, 76 S.Ct.

 158 (1955).

          {¶32} “There are countless ways to provide effective assistance in any given case.

 Even the best criminal defense attorneys would not defend a particular client in the same

 way.” Strickland, 466 U.S. at 689. The question is whether counsel acted “outside the

 wide range of professionally competent assistance.” Id. at 690.

          {¶33} Even if a defendant shows that counsel was incompetent, the defendant

 must then satisfy the second prong of the Strickland test. Under this “actual prejudice”

 prong, the defendant must show that “there is a reasonable probability that, but for

 counsel's unprofessional errors, the result of the proceeding would have been different.”

 Strickland, 466 U.S. at 694.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


          {¶34} For the reasons stated in State v. Downard, 5th Dist. Muskingum No.

 CT2019-0079, 2020-Ohio-4227, appeal allowed, 160 Ohio St.3d 1507, 2020-Ohio-6835,

 159 N.E.3d 1152, Tupuola’s claim in her second Assignment of Error for ineffective

 assistance of counsel as to the Reagan Tokes Law is overruled. State v. Hunter, 5th Dist.

 Muskingum No. CT2020-0042, 2021-Ohio-1424, ¶ 5; State v. Mills, 5th Dist. Coshocton

 No. 2020 CA 10, 2021-Ohio-1180, ¶ 14.

           III. Violent Offender Database and Ineffective Assistance of Counsel

          {¶35} In her third Assignment of Error, Tupuola contends the trial court did not

 properly advise her at the plea hearing of the procedures related to enrollment in the

 Violent Offender Database (“VOD”). Also, Tupuola raises the issue of ineffective

 assistance of counsel as to her enrollment in the VOD in her second Assignment of Error.

 We consider her second and third Assignments of Error together as they both relate to

 the Violent Offender Database.

                                              Sierah’s Law

          {¶36} R.C. 2903.41 et seq., commonly known as Sierah’s Law, went into effect

 on March 20, 2019. See 2018 S.B. No. 231. Sierah’s Law created the Violent Offender’s

 Database and requires violent offenders convicted of specified offenses, including

 attempted murder, to enroll in the database. Sierah’s Law creates a presumption that

 violent offenders enroll in the database and provides enrollment for a minimum of ten

 years. Re-enrollment in the database is required on an annual basis.

          {¶37} R.C. 2903.42(A)(1) governs enrollment in the VOD. It states as follows:

          (A)(1) For each person who is classified a violent offender, it is presumed

          that the violent offender shall be required to enroll in the violent offender
[Cite as State v. Tupuola, 2021-Ohio-2577.]


         database with respect to the offense that so classifies the person and shall

         have all violent offender database duties with respect to that offense for ten

         years after the offender initially enrolls in the database. The presumption is

         a rebuttable presumption that the violent offender may rebut as provided in

         division (A)(4) of this section, after filing a motion in accordance with division

         (A)(2)(a) or (b) of this section, whichever is applicable. Each violent offender

         shall be informed of the presumption established under this division, of the

         offender's right to file a motion to rebut the presumption, of the procedure

         and criteria for rebutting the presumption, and of the effect of a rebuttal and

         the post-rebuttal hearing procedures and possible outcome, as follows:

         (a) If the person is classified a violent offender under division (A)(1) of

         section 2903.41 of the Revised Code, the court that is sentencing the

         offender for the offense that so classifies the person shall inform the

         offender before sentencing of the presumption, the right, and the procedure,

         criteria, and possible outcome.

 R.C. 2903.42.

         {¶38} As stated above, the presumption that a person classified as a violent

 offender must enroll in the VOD is rebuttable. R.C. 2903.42(A)(1). To rebut the

 presumption, the defendant is required to file a motion with the trial court, prior to or at

 sentencing, asserting that they are not the principal offender in the commission of the

 offense and request that the court not require them to enroll in the VOD and not have all

 VOD duties with respect to that offense. R.C. 2903.42(A)(2)(a). The defendant bears the
[Cite as State v. Tupuola, 2021-Ohio-2577.]


 burden to establish by a preponderance of the evidence that they are not the principal

 offender. R.C. 2903.42(A)(4).

          {¶39} Tupuola contends the trial court failed to comply with the notification

 requirements of R.C. 2903.42(A)(1)(a). In State v. Hall, 2021-Ohio-1894, -- N.E.3d – (2nd

 Dist.), the Second District Court of Appeals addressed a similar argument. The appellant

 in Hall took the position that his guilty pleas were not made in a knowing, intelligent, and

 voluntary manner because the trial court did not properly advise him at the plea hearing

 of his duties to enroll in the VOD or the procedures to overcome the presumption of violent

 offender registration prior to sentencing. Id. at ¶ 25. In making its determination, the

 appellate court recited the exchange between the trial court and the defendant at the plea

 hearing:

          TRIAL COURT: All right. I'm going to have you listen as the prosecution

          reads a statement of the charges. But before they do, is the State satisfied

          with the explanation so far?

          THE STATE: Yes, Your Honor. However, I would note that by virtue of

          pleading to Count IV, the kidnapping charge, Mr. Hall would have to register

          as a violent offender.

          TRIAL COURT: Yeah. I – I should've explain [sic] this to you, sir, and I'm

          sure [Defense Counsel] went over this with you. But by virtue of the statute

          because of the – is this for the kidnapping, too, or just the aggravated

          robbery?

          THE STATE: Just kidnapping.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


         TRIAL COURT: Okay. On the kidnapping offense, the Court will have to

         designate you as a violent offender. You'll have the duty to register as that

         and I will explain all of that to you at the time of sentencing but you would

         be required to register as a violent offender. Do you understand that?

         HALL: I do.

         TRIAL COURT: Okay. Does that change anything so far up to this point in

         time?

         HALL: No.

         TRIAL COURT: Okay. Anything else that needs to be explained?

         THE STATE: Yes, Your Honor. Your Honor, with regards to that violent

         offender requirement, it's just a notification to the Defendant that if he does

         need to challenge and rebut the presumption of it, then any kind of motion

         should have to be filed prior to sentencing.

         TRIAL COURT: Okay. [Defense Counsel], you can explain to him if he

         wants to rebut that, at all, a motion has to be filed before sentencing on the

         violent offender, if that is happening.

         DEFENSE COUNSEL: I understand that.

         TRIAL COURT: Anything further?

         THE STATE: No, Your Honor.

         TRIAL COURT: [Defense Counsel], are you satisfied with everything the

         Court's gone over so far?

         DEFENSE COUNSEL: Yes.

 Id. at ¶ 30.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


          {¶40} The appellant in Hall relied upon the Ohio Supreme Court’s opinion in State

 v. Dangler, 162 St.3d 1, 2020-Ohio-2765, 164 N.E.3d 286, to argue the trial court’s

 explanation was inadequate. In Dangler, the Supreme Court held the trial court’s failure

 to   separately go          over    the sex offender registration and in-person verification

 requirements, community notification provisions, and residence restrictions imposed by

 the sex offender registration scheme when accepting the defendant’s no contest plea did

 not constitute a complete failure to comply with the criminal procedure rule governing

 pleas of guilty and no contest in felony cases. Id. at ¶ 31 citing Dangler at syllabus. The

 trial court was only required to substantially comply during the Crim.R. 11 colloquy

 because while the sex offender duties were punitive in nature and part of the maximum

 penalty imposed, the Court found the duty to enroll in the registry was a non-constitutional

 aspect of the defendant’s plea and therefore the defendant was required to establish that

 he was prejudiced. Id.

          {¶41} The Second District found the appellant’s reliance upon Dangler was

 misplaced because the Twelfth District Court of Appeals held the requirement to register

 with the VOD is remedial in nature, not punitive. Id. at ¶ 32 citing State v. Hubbard, 2020-

 Ohio-856, 146 N.E.3d 593, ¶ 32 (12th Dist.):

          “[C]lassification as a violent offender and enrollment into the violent offender

          database “is a collateral consequence of the offender's criminal acts rather

          than a form of punishment per se.” Id., citing State v. Ferguson, 120 Ohio

          St.3d 7, 2008-Ohio-4824, 896 N.E.2d 110, at ¶ 34.

                  “To argue the trial court has to inform defendant-appellant of

                  all of the possible consequences of his plea is untenable. For
[Cite as State v. Tupuola, 2021-Ohio-2577.]


                  example, the trial court does not have to inform defendant-

                  appellant of all the ‘effects’ of his plea such as the potential

                  for losing his/her job, home, marriage, reputation or that

                  his/her plea to a felony will deprive him/her the right to vote

                  and/or possess a firearm.”

          State v. Craver, 2d Dist. Montgomery No. 25804, 2014-Ohio-3635, 2014

          WL 4176073, ¶ 14, citing State v. Rice, 8th Dist. Cuyahoga No. 72685, 1999

          WL 125742, *4 (Feb. 18, 1999).

 State v. Hall, 2nd Dist. Montgomery No. 28882, 2021-Ohio-1894, 2021 WL 2285305, ¶

 32.

          {¶42} The Second District concluded that because the VOD was a non-

 constitutional aspect of the appellant’s guilty plea and a collateral consequence of his

 actions, the trial court was not required to inform the appellant of all his duties about

 registering as a violent offender. Id. at ¶ 33. The court further held that on the record

 before it, the trial court substantially complied with Crim.R. 11 regarding informing the

 appellant of his duty to register with the VOD:

          Specifically, [the appellant] signed the plea form for the kidnapping charge

          which indicated that by pleading guilty to that count, he would have to

          register as a violent offender. Additionally, the trial court advised [the

          appellant] that he would have a duty to register with the VOD, and at the

          time of sentencing, it would review all of the duties with him with respect to

          registration. Significantly, the trial court and the State put [the appellant] on

          notice at the plea hearing that if he wanted to rebut the presumption of
[Cite as State v. Tupuola, 2021-Ohio-2577.]


         having to register with the VOD, he would have to file a motion prior to

         sentencing. As stated above, the trial court advised defense counsel to

         discuss the VOD registration with [the appellant], and defense counsel

         stated that he understood. The record establishes that neither [the

         appellant] nor his counsel filed a motion prior to sentencing in order to rebut

         the presumption of having to register as a violent offender. Finally, at

         sentencing, [the appellant] was advised of all his duties to register as a

         violent offender, and he signed a Notice of Duties to Enroll as a Violent

         Offender (O.R.C. 2903.41 et seq.).

 Id. at ¶ 33.

         {¶43} The facts of this case are comparable to those in State v. Hall where the

 Second District found the trial court substantially complied with Crim.R. 11 to advise the

 appellant of his duties to register as a violent offender. While Tupuola has not argued in

 her appeal that the trial court violated Crim.R. 11, the facts of this case are in alignment

 with Hall to find that trial court made no error when it advised Tupuola of her duties

 pursuant to the VOD. First, Tupuola signed a plea agreement form, which indicated that

 she was a mandatory registrant as a violent offender. Tupuola acknowledged she

 received “Notice of Violent Offender Database Provisions.” The “Notice of Violent

 Offender Database Provisions” provided to Tupuola stated in pertinent part:

         You have been convicted of or pleaded guilty to an offense under Ohio law

         that triggers provisions related to a database for “violent offenders.” * * *

         You are hereby informed of the following matters.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


         Classification as Violent Offender. Because you have been convicted or

         pleaded guilty to one or more such offenses, you are classified as a violent

         offender under Ohio law.

         Presumption of Ten-Year Duty. It is presumed that you shall be required

         to enroll in the violent offender database with respect to the offense(s) that

         classify you as a violent offender and shall have all violent offender

         database duties with respect to such offense(s) for ten years after you

         initially enroll in the database.

         Filing Motion to Rebut Presumption. The presumption is rebuttable. If

         you wish to rebut the presumption, you must file a motion to rebut with the

         court and serve a copy on the prosecutor. The motion shall assert you were

         not the principal offender * * * and shall request that the court not require

         you to enroll in the violent offender database * * *. * * * If no motion to rebut

         is filed, you shall be required to enroll in the violent offender database with

         respect to the offense(s) that classify you as violent offender and shall have

         all VOD duties with respect to that offense for ten years after you initially

         enroll in the database.

         Hearing and Determination. If you file a motion to rebut, you will have the

         burden of proving to the court, by a preponderance of the evidence, that

         you were not the principal offender in the commission of any of the

         offense(s) that classify you as a violent offender. * * *

         Factors Considered. Even if the presumption is rebutted and the court

         finds you were not the principal offender, the court will still make a
[Cite as State v. Tupuola, 2021-Ohio-2577.]


         determination whether you should have VOD duties. In making that

         determination, the court shall consider all of the following factors: (i) whether

         you have any convictions for any offense of violence, prior to the offense(s)

         that classify you as a violent offender, and whether those prior convictions,

         if any, indicate you have a propensity for violence; (ii) the results of a risk

         assessment of you * * *; (iii) the degree of your culpability or involvement in

         the offense at issue * * *; (iv) the public interest and safety.

 (Notice of Violent-Offender Database Provisions, Sept. 15, 2020).

         {¶44} Second, at the change of plea hearing, the trial court advised Tupuola

 during the plea colloquy that if it found her guilty of attempted murder, she would be

 required to register in the VOD and explained the procedures therein. The trial court

 confirmed with Tupuola that her trial counsel had reviewed with her the procedures and

 requirements of the VOD. Third, at the sentencing hearing, the trial court again confirmed

 that Tupuola was aware of her duty to enroll in the VOD and the elements thereof.

 Tupuola affirmed that her trial counsel had reviewed with her the requirements of the

 violent offender database. Tupuola was advised of her duties as to the VOD both in written

 and verbal format, at the change of plea hearing and sentencing hearing. We find the trial

 court complied with the notification requirements of the VOD.

         {¶45} In Hall, the Second District finally noted that assuming arguendo the trial

 court did not comply with Crim.R. 11 when it failed to advise the appellant of all the duties

 associated with the VOD, it found the appellant could not establish he was prejudiced and

 would not have otherwise pleaded guilty. (Emphasis sic.) State v. Hall, 2021-Ohio-1894,

 ¶ 34. The only method for the appellant to rebut the presumption of having to register as
[Cite as State v. Tupuola, 2021-Ohio-2577.]


 a violent offender was to file a motion with the trial court arguing that he was not the

 principal offender. Id. The court stated the appellant could not advance that argument

 because the record clearly showed that he was the sole perpetrator of the offenses,

 thereby making it “nigh impossible” for him to rebut the presumption that he was not the

 principal offender. Id.

          {¶46} In the present case, we find it is likewise “nigh impossible” for Tupuola to

 rebut the presumption that she was not the principal offender of the offense of attempted

 murder. Upon her change of plea, the State entered the recitation of the facts into the

 record. The facts show that Tupuola fired multiple gunshots into the victim’s car while he

 was in the car, striking his seat and headrest. Tupuola was the sole perpetrator of the

 offense of attempted murder committed on May 3, 2020.

          {¶47} Tupuola’s third Assignment of Error is overruled.

                                   Ineffective Assistance of Counsel

          {¶48} This analysis leads to Tupuola’s argument in her second Assignment of

 Error where she contends her trial counsel erred when it failed to file a motion to rebut

 the presumption that she was not the principal offender. Based on our analysis above

 and consideration of the Strickland factors, we find that Tupuola received competent

 representation and the proceeding would have been no different if the motion had been

 filed. Tupuola’s second Assignment of Error is overruled as to the VOD.

                  IV. Ineffective Assistance of Counsel and Change of Plea

          {¶49} In her second Assignment of Error, Tupuola contends she received the

 ineffective assistance of counsel when she was advised to plead guilty to the charge of

 attempted murder. We disagree.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


         {¶50} We earlier reviewed the Strickland factors to determine if there was

 ineffective assistance of counsel. As explained by our colleagues from the Eighth District

 in State v. Williams, 8th Dist. Cuyahoga No. 100459, 2014-Ohio-3415, ¶ 11:

         A defendant who pleads guilty waives all appealable issues, including the

         right to assert an ineffective assistance of counsel claim, except the

         defendant may claim ineffective assistance of counsel on the basis that the

         counsel's deficient performance caused the plea to be less than knowing,

         intelligent, and voluntary. In such cases, a defendant can prevail only by

         demonstrating that there is a reasonable probability that, but for counsel's

         deficient performance, he would not have pleaded guilty and would have

         insisted on going to trial. (Citations omitted.)

 State v. Miller, 5th Dist. Stark No. 2019CA00046, 2019-Ohio-4275, 2019 WL 5268633, ¶

 13

         {¶51} Tupuola contends her trial counsel was ineffective for advising her to plead

 guilty to attempted murder because the events on May 3, 2020 did not meet the elements

 of attempted murder. She specifically argues that her actions did not meet the element of

 “purposefully” as statutorily defined. R.C. 2923.02(A) states, “No person, purposely or

 knowingly, and when purpose or knowledge is sufficient culpability for the commission of

 an offense, shall engage in conduct that, if successful, would constitute or result in the

 offense.” R.C. 2903.02(A) provides, “No person shall purposely cause the death of

 another * * *.” A person acts purposely when he or she specifically intends to cause a

 particular result. R.C. 2901.22(A). Tupuola contends there was no evidence presented

 that she specifically intended to kill the victim when she shot at him from her moving
[Cite as State v. Tupuola, 2021-Ohio-2577.]


 vehicle into his moving vehicle, striking his seat and headrest. Even if the victim was hit

 by one of the bullets, Tupuola argues, there was no evidence that he would have died.

         {¶52} We have insufficient facts in the record before us to evaluate the merits of

 Tupuola’s underlying premise. Tupuola did not move to withdraw her guilty plea under

 Crim.R. 32.1. The facts presented by the State at the change of plea hearing stated

 Tupuola followed the victim in her car, she purposefully fired a gun into the car, the bullets

 fired by Tupuola struck the seat in which the victim was sitting, and Tupuola fled the

 scene. Based on the events on May 3, 2020, Tupuola was originally indicted on eight

 charges and the plea agreement reduced the charges to three counts: attempted murder

 and two counts of child endangering. She cannot establish her trial counsel was deficient.

         {¶53} Tupuola’s second Assignment of Error arguing her trial counsel was

 inefficient in relation to her guilty plea is overruled.

                                              V. Sentencing

         {¶54} In her final Assignment of Error, Tupuola argues her sentence was

 disproportionate to the sentencing factors. We disagree.

         {¶55} We review felony sentences using the standard of review set forth in R.C.

 2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 22;

 State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049, ¶ 31. R.C.

 2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a sentence

 and remand for resentencing where we clearly and convincingly find that either the record

 does not support the sentencing court's findings under R.C. 2929.13(B) or (D),

 2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.
[Cite as State v. Tupuola, 2021-Ohio-2577.]


          {¶56} Nothing in R.C. 2953.08(G)(2) permits this court to independently weigh the

 evidence in the record and substitute its own judgment for that of the trial court to

 determine a sentence that best reflects compliance with R.C. 2929.11 and R.C. 2929.12.

 State v. Jones, 169 N.E.3d 649, 2020-Ohio-6729, ¶ 42.

          {¶57} This Court is, therefore, without authority to disturb Tupuola’s sentence

 absent a finding by clear and convincing evidence that the record does not support the

 trial court's findings under R.C. 2929.11 and R.C. 2929.12. Instead, we may only

 determine if the sentence is contrary to law.

          {¶58} A sentence is not clearly and convincingly contrary to law where the trial

 court “considers the principles and purposes of R.C. 2929.11, as well as the factors listed

 in R.C. 2929.12, properly imposes post release control, and sentences the defendant

 within the permissible statutory range.” State v. Pettorini, 5th Dist. Licking No. 2020 CA

 00057, 2021-Ohio-1512, 2021 WL 1714216, ¶¶ 14-16 quoting State v. Dinka, 12th Dist.

 Warren Nos. CA2019-03-022 & CA2019-03-026, 2019-Ohio-4209, ¶ 36.

          {¶59} Tupuola does not argue her sentence is not within the permissible statutory

 range. Rather, Tupuola argues the trial court did not consider the history of domestic

 violence suffered by Tupuola during her relationship with the victim. The trial court

 ordered a presentence investigation report, which showed Tupuola had a criminal history

 including a conviction for having a firearm in a motor vehicle after a reported attempt to

 run over a man with her car and aggravated menacing involving a knife. While she was

 in jail pending trial, Tupuola had her privileges taken away due to her behavior.

          {¶60} Based on the foregoing, we find the trial court did not err in sentencing

 Tupuola to a stated minimum prison term of seven (7) years for an aggregate minimum
[Cite as State v. Tupuola, 2021-Ohio-2577.]


 prison term of ten (10) years and an aggregate indefinite maximum prison term of thirteen

 and one-half (13½) years.

         {¶61} Tupuola’s fourth Assignment of Error is overruled.

                                              CONCLUSION

         {¶62} The judgment of the Muskingum County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Baldwin, P.J. and

 Hoffman, J., concur.